Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 06/02/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given subsequent to communication with Michael Carey o on 6/12/2021. 

Amendment to the Claims
The following is the list of claimed that were amended, added and cancelled.
16.	(Currently Amended) A method for content rating, comprising:
analyzing a content structure of a document by determining a ratio of spelling and grammar errors in the document to produce spelling and grammar information;
determining a plurality of scores for the document based on a plurality of property categories, wherein the property categories comprise meta-data, the content structure, and content veracity, and wherein the meta-data comprises the spelling and grammar information; 
determining a reliability index based on the plurality of scores; and 
providing a user with a plurality of views indicating factors contributing to the reliability index.
19.	(Currently Amended) The method of claim 16, wherein:



Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 4 and 16 are allowed because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
Claim 1:
determine a truth rating for each of a plurality of factual claims in a document; generate a veracity score for the document based on the truth rating for each of the identified plurality of factual claims; generate a meta-data score for the document based on metadata of the document, wherein the metadata score is based at least in part on whether properties of the document include verifiable author information; generate a reliability index for the document based on the veracity score and the meta-data score; and present the veracity score, the meta-data score, or the reliability index to a user via a user application.
Claim 4:
determining a truth rating for each of a plurality of factual claims in a document; generating a veracity score for the document based on the truth rating for each of the identified plurality of factual claims; generating a meta-data score for the document based on metadata of the document, wherein the metadata score is based at least in part on a ratio of advertising content in the document; generating a reliability index for the document based on the veracity score and the meta- data score; and presenting the veracity score, the meta-data score, or the reliability index to a user via a user application.
Claim 16:
analyzing a content structure of a document by determining a ratio of spelling and grammar errors in the document to produce spelling and grammar information;
determining a plurality of scores for the document based on a plurality of property categories, wherein the property categories comprise meta-data, the content structure, and content veracity, and wherein the meta-data comprises the spelling and grammar information; 
determining a reliability index based on the plurality of scores; and 
providing a user with a plurality of views indicating factors contributing to the reliability index.



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/12/2021